Title: From James Madison to Jeremiah Townsend and Others, 31 January 1804 (Abstract)
From: Madison, James
To: Townsend, Jeremiah


31 January 1804, Department of State. “I have received your letter of the 10th. inst. [not found]. Should you be able to trace with certainty the perpetrators of the robbery, your rights may be enforced against them by adopting the proper legal proceedings, but the Government of the United States having no agent at Guadaloupe, have it not in their power to aid you in the investigation.
“That the acts committed by Privateersmen as they affect the general security of the seas may be placed in the view of the French Government, copies of your documents will be transmitted to their Chargé D’Affaires here with such reflections as are suggested by the circumstances.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.


